Revised March 8, 1999

                 UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                             No. 96-41206



                    UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,


                                VERSUS


                     RANDALL ELWOOD GOURLEY,

                                                 Defendant - Appellant.




          Appeal from the United States District Court
               for the Southern District of Texas


                           February 19, 1999
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

DeMOSS, Circuit Judge:

     Randall Gourley raises numerous objections to his conviction

and sentences on three drug-related offenses.       We affirm.



                                  I.

     Along with several other defendants, Randall Gourley was

charged and tried on three drug-related counts: conspiracy to
import over    five   kilograms         of   cocaine     (21   U.S.C.        §§   952(a),

960(b)(1), 963); conspiracy to possess cocaine with intent to

distribute over one thousand kilograms of cocaine (21 U.S.C.

§§ 841(a)(1) & (b)(1)(A), 846); and possession with intent to

distribute over one thousand kilograms of cocaine (18 U.S.C. § 2;

21 U.S.C. 841(a)(1) & (b)(1)(A)).              The charges arose from a scheme

in which cocaine was transported from Mexico to Houston, Texas in

the roof of a large tractor trailer.

     The prosecution introduced evidence at trial to establish the

following facts.      The tractor trailer containing the drugs was

driven by Walter Mace.           Mace testified that when he arrived in

Houston, he was led to his final destination, a warehouse, by two

men known to him as “Jose” and “Happy.”                The warehouse was leased

by Gourley, who, along with others, was present at the time of the

truck’s arrival.          Once    the   trailer    was    secured       in    Gourley’s

warehouse,    the   men    involved      stood    together     in   a    group.       In

Gourley’s presence, Mace asked Jose where the cocaine was hidden in

the trailer.    Jose responded that the roof itself would have to be

removed because the drugs were concealed in a secret compartment at

the top of the trailer.          Gourley heard these remarks and expressed

no surprise.

     Unbeknownst to this cast of characters, the drugs had been

detected by customs agents stationed at the border near Laredo,

Texas.   The agents arranged to have the truck followed to its

destination.    After Mace delivered his cargo under the agents’

                                         -2-
surveillance, Gourley and his associates were observed leaving and

returning to the warehouse.    Ultimately, Gourley locked the fence

around the warehouse, and everybody left in two trucks.         Soon

thereafter, Gourley was apprehended by the agents.

     Inside the warehouse, customs agents removed the roof from the

trailer and found approximately one ton of cocaine. Rivets similar

to those the agents removed from the roof of the trailer were found

strewn on the floor of the warehouse.    Scales like those used to

measure cocaine were also found, as well as chisels and moving

boxes purchased on the day of the delivery.

     Gourley was convicted by a jury on all counts.   A presentence

report was prepared, and Gourley entered three objections to it:

(1) he claimed entitlement to a reduction for being a minor

participant (U.S.S.G. § 3B1.2); (2) he objected to an increase for

obstruction of justice (U.S.S.G. § 3C1.1); and (3) based on the

previous two objections, he claimed that the appropriate total

offense level was 36.    These objections were overruled.   Based on

a stipulated amount of 907.3 kilograms of cocaine, the district

court determined a total offense level of 40, with a criminal

history category of I.    Within the prescribed range of 292 to 365

months of imprisonment, the district court sentenced Gourley to 300

months of imprisonment.

     Gourley now timely appeals from his conviction and sentence.1

     1
          In his appellate brief, Gourley alleged that the
surveillance videotape entered into evidence at trial by the

                                 -3-
                                  II.

     Gourley contends that the evidence adduced by the government

is insufficient to support the three counts of conviction.              He

contends that he did not know that there was cocaine in the

trailer, and he suggests that his knowledge of the contraband was

not proved and cannot be inferred from the fact that he rented and

controlled the warehouse. He also compares his case to other cases

in which this Court reversed conspiracy convictions on the ground

that participation   in   a   conspiracy   cannot   be   proved   by   mere

association with persons involved with drug transactions.               He

contends that Mace’s testimony cannot provide the evidence to

support his convictions because it is “patently unbelievable,”2 and



government had been altered at some point in time after his
conviction, and that this circumstance prevented his appellate
counsel (who was not trial counsel) from providing competent
representation. See, e.g., United States v. Silva, 559 F.2d 1303,
1305 (5th Cir. 1977). The district court did permit the government
to withdraw the exhibit for use in another trial, conditioned on
the government providing an exact copy of the tape for the record
of Gourley’s trial, and there was some legitimate confusion about
whether the tape in the record was accurate. Gourley contended
that the tape now in the record had been edited to excise certain
exculpatory material.    Pursuant to Fed. R. App. P. 10(e), we
remanded the matter to the district court for the limited purpose
of settling the dispute, and the district court has confirmed that
the videotape in the appellate record is identical to the videotape
that was shown at trial. We therefore consider the issue raised by
Gourley as to the accuracy of the record and his ability to prepare
an appeal to be conclusively resolved.
     2
          Gourley asserts, without specificity, that “the videotape
shows Walter Mace not to be telling the truth.” He also suggests
that various “facts” concerning Mace render his testimony suspect,
including: (1) he was cooperating with the government; (2) $47,000
was deposited into one of his bank accounts, yet he claimed not to

                                  -4-
he asserts that evidence supports his contention that he was

renting the warehouse incident to his legitimate machine shop

business,3 and he was unaware of drug activity.

      We review the sufficiency of the evidence offered against

Gourley to determine whether “any rational trier of fact could have

found the essential elements of the crime beyond a reasonable

doubt.”   Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781,

2789 (1979); see United States v. Stevenson, 126 F.3d 662, 664 (5th

Cir. 1997).   “All evidence and inferences from the evidence are to

be   viewed   in   the   light   most   favorable   to   the   government.”

Stevenson, 126 F.3d at 664; see also Jackson, 443 U.S. at 319, 99

S. Ct. at 2789.     “The evidence need not exclude every reasonable

hypothesis of innocence or be wholly inconsistent with every

conclusion except that of guilt, and this court will accept all

credibility choices that tend to support the verdict.”           Stevenson,



know this; (3) drug conspirators paid for his legal representation;
(4) he failed to identify a “non-apprehended drug conspirator” with
whom he spent two weeks; (5) he claimed that he was in Waco at a
time when he was not; (6) he falsely told the judge at his
detention hearing that he owned a trucking business; and (7) he
testified incompletely with respect to who was involved in
preparing him for his testimony.
      3
          The evidence identified by Gourley to support his
involvement in legitimate business includes testimony by a
prosecution witness that Gourley: (1) appeared to have a legitimate
business “there” (presumably at the warehouse); (2) talked about
office machines at the warehouse; and (3) wore a uniform and had
greasy hands. Gourley also points to record evidence of examples
of specific business transactions to prove that he was involved in
legitimate business.

                                    -5-
126 F.3d at 664.    We are “required to accept all credibility

choices that tend to support the jury’s verdict.” United States v.

Johnston, 127 F.3d 380, 401 (5th Cir. 1997) (internal quotation

marks omitted), cert. denied, 118 S. Ct. 1173 (1998).



                               A.

     With respect to Gourley’s conviction for possession of drugs

with intent to distribute, the government must prove (1) knowing

(2) possession of the drugs (3) with intent to distribute.   See 21

U.S.C. 841(a)(1) (“[I]t shall be unlawful for any person knowingly

or intentionally . . . to manufacture, distribute, or dispense, or

possess with intent to manufacture, distribute, or dispense, a

controlled substance[.]”); see also United States v. Delagarza-

Villarreal, 141 F.3d 133, 140 (5th Cir. 1997); United States v.

Diaz-Carreon, 915 F.2d 951, 953 (5th Cir. 1990); United States v.

Johnson, 469 F.2d 973, 976 (5th Cir. 1972).   Possession for these

purposes may be either actual or constructive.   See United States

v. Pigrum, 922 F.2d 249, 255 (5th Cir. 1991); United States v.

Felts, 497 F.2d 80, 82 (5th Cir. 1974).

     Mace testified at trial that Gourley and the others were

present when Jose disclosed where the cocaine was hidden.4   Based


     4
          Among a number of facts corroborating Mace’s testimony,
perhaps the most compelling are the lack of evidence of any
legitimate activity that Gourley was conducting at the warehouse
and Gourley’s lack of a source of legitimate business that could

                               -6-
on this evidence, the jury could conclude that Gourley and the

others heard the statement, and therefore knew about the drugs.

See United States v. Gant, 119 F.3d 536, 540 (7th Cir. 1997)

(citing James Boswell, The Life of Johnson 333 (R.W. Chapman ed.,

Oxford Univ. Press 1980) (1791)).               As in Gant, there is no

suggestion that Gourley may not have heard the comment because of

other noise, because it was whispered, or because Gourley had some

hearing impairment, and therefore common sense dictates that the

jury rationally inferred Gourley’s knowledge about the presence of

drugs.   The record contains evidence that Gourley controlled the

warehouse.     The jury could infer from this fact that he provided

the warehouse to store drugs and therefore constructively possessed

the drugs stored therein.         See, e.g., Pigrum, 922 F.2d at 255

(“‘Constructive possession’ is ownership, dominion, or control over

illegal drugs     or   dominion   over    the   premises   where   drugs   are

found.”).     Finally, the sheer quantity of drugs involved supports

an inference of intent to distribute, because one ton of cocaine is

much more than Gourley and his companions could have hoped to

personally use.     See United States v. Inocencio, 40 F.3d 716, 724

(5th Cir. 1994); United States v. Pineda-Ortuno, 952 F.2d 98, 102

(5th Cir. 1992); United States v. Kaufman, 858 F.2d 994, 1000 (5th

Cir. 1988).    Thus, there is evidence to support each element of 21

U.S.C. 841(a)(1), and the jury’s verdict must be affirmed.


support the $5,000 monthly warehouse rental obligation.

                                    -7-
                                          B.

      With respect to Gourley’s conviction on charges of conspiracy

to   import     cocaine    in    violation     of   21   U.S.C.   §   952(a),5     and

conspiracy      to   possess      with   intent     to   distribute      cocaine   in

violation of 21 U.S.C. § 841(a)(1),6 the government must prove the

evidence      establishes       beyond   a   reasonable     doubt     that   (1)   an

agreement existed between at least two non-government people to

import    and    possess    the    controlled       substance     with   intent    to

distribute, (2) the defendant knew of the conspiratorial agreement,



      5
          See 21 U.S.C. § 963 (“Any person who attempts or
conspires to commit any offense defined in this subchapter
[including 21 U.S.C. § 952(a)] shall be subject to the same
penalties as those prescribed for the offense, the commission of
which was the object of the attempt or conspiracy.”).        The
substantive offense Gourley conspired to commit provides:

              It shall be unlawful to import into the customs
              territory of the United States from any place
              outside thereof (but within the United States), or
              to import into the United States from any place
              outside thereof, any controlled substance in
              schedule I or II of subchapter I of this chapter,
              or any narcotic drug in schedule III, IV, or V of
              subchapter I of this chapter . . . .

21 U.S.C. § 952(a).
      6
          See 21 U.S.C. § 846 (“Any person who attempts or
conspires to commit any offense defined in this subchapter
[including 21 U.S.C. § 841(a)(1)] shall be subject to the same
penalties as those prescribed for the offense, the commission of
which was the object of the attempt or conspiracy.”). The
substantive offense Gourley conspired to commit provides: “[I]t
shall be unlawful for any person knowingly or intentionally . . .
to manufacture, distribute, or dispense, or possess with intent to
manufacture, distribute, or dispense, a controlled substance[.]”
21 U.S.C. § 841(a)(1).

                                         -8-
and (3) he intentionally participated in the conspiracy.             See also

Inocencio, 40 F.3d at 725; United States v. Toro, 840 F.2d 1221,

1232 (5th Cir. 1988). A conspiracy may be proved by circumstantial

evidence, see, e.g., United States v. Cardenas, 9 F.3d 1139, 1157

(5th Cir. 1993), and “the government need not prove that the

defendant knew of all the details, only that he knew of the

conspiracy’s essential purpose.” United States v. Osgood, 794 F.2d

1087, 1094 (5th Cir. 1986).           “In addition, a conviction for

conspiracy to import a controlled substance may be sustained

although   the    defendant     engaged     only    in   the     conspiracy’s

distribution or delivery aspects after the contraband entered the

country; importation is not complete until the drugs reach their

final destination.”        Id. (citing United States v. Mitchell, 777

F.2d 248, 261-62 (5th Cir. 1985)).

      Gourley did not merely rent the warehouse or turn up in the

wrong place at the wrong time.7       There was an agreement to import

and   possess    cocaine    with   intent   to     distribute.       Numerous

individuals, including Gourley, his codefendant Roy Garza, Jose,

and Happy, gathered at the warehouse and were present and waiting


      7
          Gourley has directed the Court’s attention to a number of
cases in which a conviction hinged on a defendant’s single
tangential relation to drugs or a drug conspiracy which may have
been coincidental and which, standing alone, was objectively
innocuous. See, e.g., United States v. Blessing, 727 F.2d 353 (5th
Cir. 1984). In that scenario, we agree that a single thin thread
of circumstantial evidence cannot uphold the prosecution’s burden
of proving guilt beyond a reasonable doubt. As explained in the
text, however, that was not the situation in this case.

                                    -9-
when the drugs arrived. These individuals participated in the drug

transaction and acted in concert to recover hidden drugs from the

tractor    trailer.   This   evidence,   combined   with   the   entirely

suspicious circumstances of the warehouse rental, see supra note 4,

establishes a basis on which reasonable jurors could certainly

conclude that these individuals had a prior agreement to act in

concert to achieve the essential purpose of bringing drugs into the

country and possessing those drugs in order to sell them to others.

As previously noted, the great quantity of drugs involved supports

an inference of intent to distribute, see, e.g., Pineda-Ortuno, 952

F.2d at 102, and participation in distribution or delivery can

support an inference of conspiracy to import, see Osgood, 794 F.2d

at 1094.      The jury’s inference of an agreement is therefore

supported by evidence.

       Gourley’s knowledge of the agreement and participation in the

conspiracy are likewise supported by the evidence.           The record

contains evidence that Gourley controlled the warehouse.          He was

present at the time of delivery and was party to a conversation

discussing the location of the drugs.      The jury could infer from

this evidence that Gourley provided the warehouse to store drugs,

a fact which would support an inference of his participation in the

conspiracy.    See Osgood, 794 F.2d at 1094; Mitchell, 777 F.2d at

262.    Moreover, Gourley was present while the other men worked to

remove the roof of the trailer.      The jury could infer Gourley’s


                                 -10-
participation in the conspiracy from this fact, as “criminals

rarely welcome innocent persons as witnesses to serious crimes and

rarely seek to perpetrate felonies before larger-than-necessary

audiences.”   United States v. Ortiz, 966 F.2d 707, 712 (1st Cir.

1992). Finding that the elements of the conspiracy charges against

him were supported by evidence, we affirm Gourley’s conviction on

the charged conspiracy offenses.



                              III.

     Gourley challenges the transfer of his case from the Houston

Division of the Southern District of Texas to the Laredo Division,

contending that defending the case in Laredo subjected him to

unspecified “extreme disadvantage.”    He notes that “[t]here was no

basis for the appellant to be tried outside of his home area by a

jury completely not of his race.”   He also challenges the district

court’s refusal to transfer his case back to Houston.       Gourley

concludes that his rights under the Fifth and Sixth Amendments to

the United States Constitution were violated.

     The Court reviews the denial of a motion for intradistrict

transfer for abuse of discretion.     United States v. Gonzalez, 163

F.3d 255, 259 (5th Cir. 1998); cf. Stewart Org., Inc. v. Ricoh

Corp., 487 U.S. 22, 28, 108 S. Ct. 2239, 2243 (1988) (motions to

transfer venue are reviewed for abuse of discretion).     A “strong

showing of prejudice” is required to justify an intradistrict


                              -11-
transfer.        See United States v. Duncan, 919 F.2d 981, 985 (5th Cir.

1990).

       The denial of this motion did not constitute reversible error.

Gourley has alleged no prejudice, and he makes no serious argument

that       the   district   court    abused    its    discretion.   The   record

demonstrates that the transfer was originally sought because most

of Gourley’s witnesses resided in Houston.               This circumstance does

not mandate an intradistrict transfer, as the inconvenience to

Gourley of going to trial in Laredo would be “minimal at best in

this age of convenient travel, communication, discovery, and trial

testimony preservation.”            Smith v. Colonial Penn Ins. Co., 943 F.

Supp. 782, 784 (S.D. Tex. 1996).                     Since Gourley called many

witnesses during the trial and failed to point to specific evidence

of prejudice, it stands to reason that he was not prejudiced.

Furthermore, the Constitution does not require,8 and, indeed,




       8
          “There is no constitutional right to be tried in a
particular division within a district.” United States v. McKinney,
53 F.3d 664, 673 (5th Cir. 1995) (citing United States v. Anderson,
328 U.S. 699, 704-05, 66 S. Ct. 1213, 1216-17 (1946)).

                                        -12-
forbids,9 an intradistrict transfer based on the anachronistic

racial justification offered by counsel.



                                       IV.

      Gourley claims that the district court erred when it increased

his offense level for obstruction of justice pursuant to U.S.S.G.

§   3C1.1.     Because    Mace   was    the    only   witness   who    directly

contradicted Gourley’s testimony, Gourley contends that Mace was

“auditioning    for   a   lenient   plea      bargain,”   and   the   videotape

supports his version of the facts and contradicts Mace’s rendition.

Gourley thus contends that it was clear error for the district

court to conclude that he must have lied.             Moreover, he notes that

much of his testimony was not contradicted in any way.                He should




      9
           See U.S. Const. amend. V (“No person . . . shall be . . .
deprived of life, liberty, or property, without due process of
law . . . .”); J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 128,
114 S. Ct. 1419, 1421 (1994) (“[W]hether the trial is criminal or
civil, potential jurors, as well as litigants, have an equal
protection right to jury selection procedures that are free from
state-sponsored group stereotypes rooted in, and reflective of,
historical prejudice.” (emphasis supplied)) (citing, inter alia,
Edmonson v. Leesville Concrete Co., 500 U.S. 614, 111 S. Ct. 2077
(1991)); United States v. Leslie, 813 F.2d 658, 659 (5th Cir. 1987)
(“[T]he Fifth Amendment’s due process clause, applicable to the
United States, has been construed to implicitly include an equal
protection guaranty generally as broad as that of the Fourteenth
Amendment.”) (citing Buckley v. Valeo, 424 U.S. 1, 93, 96 S. Ct.
612, 670 (1976)); see also McKinney, 53 F.3d at 673 (“An attempt to
influence the racial balance of the jury by setting a case in a
particular    division  would   not   have   been   appropriate   or
acceptable . . . .”).

                                       -13-
not be punished, he reasons, for simply exercising his right

against self-incrimination.10

      “A district court’s findings of fact for purposes of applying

the   Sentencing    Guidelines     are     reviewed   under    the    ‘clearly

erroneous’ standard of review.”          United States v. Powell, 124 F.3d

655, 663 (5th Cir. 1997) (internal citation omitted). The district

court did   not    clearly   err   in    its   determination   that    Gourley

obstructed justice by lying on the stand.          The district court made

specific factual findings regarding the truthfulness of Gourley’s

testimony, concluding that Gourley lied about his knowledge of the


      10
          Gourley invites us to reconsider the holding in United
States v. Storm, 36 F.3d 1289 (5th Cir. 1994), in which this Court
rejected the suggestion that a district court must determine that
“no reasonable trier of fact could have found the defendant’s
testimony true” to enhance a defendant’s sentence pursuant to
U.S.S.G. § 3C1.1. Under this Court’s established practice that one
panel may not overrule the precedents established by previous
panels, this option is not available to us. See, e.g., Earles v.
State Bd. of Certified Pub. Acc’ts, 139 F.3d 1033, 1036 n.6 (5th
Cir.), cert. denied, 119 S. Ct. 444 (1998).

     Gourley also sets his sights higher and argues that applying
this sentencing enhancement based on a preponderance-of-the-
evidence standard rather than the beyond-a-reasonable-doubt
standard impedes his constitutional right to testify in his own
defense. Gourley did not object to the sentence enhancement on
constitutional grounds in the court below, and he does not develop
what would be a complex argument on appeal. Thus, that point can
only be considered for plain error. See, e.g., United States ex
rel. Wallace v. Flintco Inc., 143 F.3d 955, 971 (5th Cir. 1998).
Regardless, the Supreme Court has expressly rejected this argument,
noting that “a defendant’s right to testify does not include a
right to commit perjury,” and “[o]ur authorities do not impose a
categorical ban on every governmental action affecting the
strategic decisions of an accused, including decisions whether or
not to exercise constitutional rights.” United States v. Dunnigan,
507 U.S. 87, 96, 113 S. Ct. 1111, 1117 (1993).

                                    -14-
criminal activity -- specifically, Gourley knew about the cocaine,

and knew when, where, and how the cocaine was being delivered.                       The

court   also    concluded      that   Gourley     committed     perjury       when   he

testified      that   the    warehouse    had    been    leased    for   legitimate

business purposes. These determinations were supported by evidence

in the record and thus were not clear error.



                                          V.

     Gourley contends that even in the worst-case scenario, his

participation in the scheme was minor -- he was a mere link in the

chain -- and therefore he should have received a reduction pursuant

to U.S.S.G. § 3B1.2(b).         He offers no case authority or analysis of

the Guidelines to support this position.

     The    district        court’s   decision     not     to   give     Gourley      an

adjustment for his “minor” role was not clearly erroneous.                           The

commentary to the Guidelines notes that the adjustment is intended

for the “defendant who plays a part in committing the offense that

makes   him      substantially        less      culpable    than       the     average

participant.”         U.S.S.G. § 3B1.2 comment. (backg’d).                   Given the

district court’s factual finding that Gourley was a “vital link” in

the conspiracy, a decreased sentence was not justified.                      Precedent

supports declining to permit the “minor participant” reduction in

a case such as this.          See United States v. Martinez-Moncivais, 14

F.3d 1030, 1039 (5th Cir. 1994) (reduction not warranted because a


                                         -15-
guilty verdict on drug conspiracy charges “by definition entailed

the jury’s finding that [the defendant] had knowledge of, and

voluntarily participated in, the ongoing transportation of entire

truckloads of narcotics”).



                                  VI.

        Gourley asserts that “[t]he prosecution offered no evidence

actually showing actual possession, and it is clear the same

evidence convicted him on both conspiracy and possession charges.”

To the extent that this is a sufficiency of the evidence argument,

that contention has been addressed supra.    To the extent that this

argument suggests that the same evidence cannot support the various

convictions in this case, it is simply wrong.   See United States v.

Singh, 922 F.2d 1169, 1173 (5th Cir. 1991) (“Typically, the same

evidence will support both a conspiracy and an aiding and abetting

conviction.”)).



                                 VII.

        For the aforementioned reasons, the judgment of the district

court is AFFIRMED.11


        11
          With respect to Gourley’s contentions that the district
court made erroneous evidentiary rulings and wrongly denied a
motion for continuance, we simply observe that the conclusory
presentation of these assignments of error renders these points
insusceptible to serious appellate review. Under our procedural
rules,

g:\opin\96-41206.opn
                The argument must contain the contentions of the
                appellant on the issues presented, and the reasons
                therefor, with citations to the authorities,
                statutes, and parts of the record relied on. The
                argument must also include for each issue a concise
                statement of the applicable standard of review;
                this statement may appear in the discussion of each
                issue or under a separate heading placed before the
                discussion of the issues.

Fed. R. App. P. 28(a)(6).

     Gourley provides absolutely no authority for assignment of
error on the district court’s evidentiary rulings -- no Rules of
Evidence, no case law, not anything. Our usual practice is not to
entertain such points on appeal.      Moreover, given the highly
deferential standard of review for evidentiary rulings (i.e.,
abuse-of-discretion review of preserved objections on evidentiary
rulings which affect the defendant’s substantial rights, see Fed.
R. Evid. 103(a)), there is no chance that Gourley could prevail on
these points without showing through argument that the district
court ruled erroneously, and that the effect of those rulings was
serious prejudice to Gourley’s defense. Gourley has made no effort
to satisfy these standards, and therefore his evidentiary points do
not merit consideration.

     Likewise, no argument has been provided concerning the
district court’s denial of Gourley’s motion for a continuance of
his trial.    The only justification for this request was that
“counsel had a conflicting setting.” Gourley contends that the
denial of his motion for continuance “[c]learly . . . affected a
number of factors during trial.”     Our Court reviews a district
court’s denial of a motion for continuance for “abuse of discretion
resulting in serious prejudice.” United States v. Pollani, 146
F.3d 269, 272 (5th Cir. 1998) (citing Avery v. Alabama, 308 U.S.
444, 446, 60 S. Ct. 321, 322 (1940); United States v. Dupre, 117
F.3d 810, 823 (5th Cir. 1997), cert. denied, 118 S. Ct. 857
(1998)). Gourley’s utter failure to satisfy the requirements of
Rule 28(a)(6) and to demonstrate abuse of discretion and prejudice
therefore require affirmance on this point.
g:\opin\96-41206.opn